DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 3/25/2021, wherein:
Claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 contains the trademarks/trade names ether and bitcoin.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe cryptocurrencies and, accordingly, the identification/description is indefinite.

Claims 5-17 are rejected pursuant to their dependency on claim 4.

The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for calculation of a transaction suggestion for a participant which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors.  
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-17 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: digital fashion asset management.  The steps of: wherein interactions through said user interface for digital fashion asset management are recorded, and wherein each fashion asset is connected to an NFT (non-fungible token), when considered collectively as an ordered combination, recites the abstract idea of digital fashion asset management.  Independent claim 1, as drafted, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including marketing or sales activities or behaviors.    Recording interactions for asset management and connecting assets to an NFT is a commercial or legal interaction such as marketing or sales activities or behaviors.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim 
Dependent claims 2-17 recite similar limitations as independent claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-7, the additional limitations of: supporting transfer of said NFTs across blockchains; supporting payment for said NFT’s through a plurality of cryptocurrencies, wherein said cryptocurrencies are selected from a group, wherein said digital fashion asset comprises said NFT and a pointer to at least one media component, wherein said NFT and said pointer are stored; and wherein said smart contract is executed according to an instruction received for determining an asset transfer of said digital fashion asset, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions 
In claims 8-17, the limitations of: supports remixing of a plurality of features of said fashion asset to form a changed or updated fashion asset, wherein said remixed features are selected from the group consisting of color, shape and pattern; receives a plurality of fashion asset blanks and creates a fashion asset from each blank, remixes a plurality of features for a fashion asset blank to create a spawn asset; wherein a fashion asset is at least partially controlled through said brand owner computational device; determines a limiting of remixing by said digital remixing engine; wherein said digital fashion asset mirrors a physical fashion asset; wherein said digital fashion asset is connected to a physical fashion asset; determining a location of said physical fashion asset and providing a digital fashion asset award according to said location; wherein a fashion asset is selected from the group consisting of clothing, shoes, hats, belts, watches, jewelry, sunglasses, wallets, bags, purses and luggage; and wherein said fashion asset comprises sneakers, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including marketing or sales activities or behaviors, because these describe the intermediate steps for digital fashion asset management.  .  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the system, said blockchain comprises a plurality of blockchains, an IBC (inter blockchain protocol component), a plurality of cryptocurrencies, ether, bitcoin, and ERC-compliant cryptocurrencies, ERC-

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recites the additional elements of “a system for digital fashion asset management through a blockchain, comprising a user computational device, a server and a computer network for connecting said user computational device and said server; wherein said user computational device comprises a user interface and wherein said server comprises a blockchain interface, and an NFT (non-fungible token)”.  A plain reading of Figures 1a-11, and associated descriptions in the specification in at least: page 4 stating “selected steps could be implemented by or hardware or by software on an operating system of any firmware or a combination thereof”, page 7 of the specification stating “the blockchain is optionally a public or permissionless blockchain, such as Bitcoin or Ethereum…”, page 8 of the specification stating “one of ordinary skill in the art could easily select a distributed ledger and implement it within various embodiments of the present invention, for example according to information provided in 
Dependent claims 2-17, recite similar generic computer components as the independent claims, such as “the system, said blockchain comprises a plurality of blockchains, an IBC (inter blockchain protocol component), a plurality of cryptocurrencies, ether, bitcoin, and ERC-compliant cryptocurrencies, ERC-20 tokens, a pointer, a smart contract, said server, said user interface, said digital fashion asset, a digital remixing engine, a brand owner computational device, a physical fashion asset, a geolocator, clothing, shoes, hats, belts, watches, jewelry, sunglasses, wallets, bags, purses, luggage, and sneakers”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a system for digital fashion asset management through a blockchain, comprising a user computational device, a server and a computer network for connecting said user computational device and said server; wherein said user computational device comprises a user interface and wherein said server comprises a blockchain interface, and a NFT (non-fungible token)” to perform the steps of independent claim 1 for: wherein interactions through said user interface for digital fashion asset management are recorded, and wherein each fashion asset is connected to an NFT (non-fungible token), amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “interactions through said user interface for digital asset management are recorded on the blockchain through said blockchain interface”.  In addition, The benefits of using a distributed ledger are Well understood, routine, and conventional (WURC), as evident by Blockchain Technologies: The Foreseeable Impact on Society and Industry, which discloses:
Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin... Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass ail methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term "blockchain technologies” to indicate the general class of distributed ledgers based on community consensus... Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.
The claimed limitation for a Blockchain Instrument for an NFT (non-fungible tokens) is interpreted by the Examiner as an asset backed token in accordance with page 3 of the specification which states: “system and method allows users to exchanged and manage digital and physical goods that have a non-fungible token (NFT) associated with a physical good”.  The use of asset backed tokens are well understood, routine, conventional activities previously known to the industry as evident by The Token Classification Framework: A multi-Dimensional tool for understanding and classifying crypto tokens: which discloses that asset-backed tokens are tokens that function as a claim on an underlying asset.  
In addition, the dependent claims 2-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the system, said blockchain comprises a plurality of blockchains, an IBC (inter blockchain protocol component), a plurality of cryptocurrencies, ether, bitcoin, and ERC-compliant cryptocurrencies, ERC-20 tokens, a pointer, a smart contract, said server, said user interface, said digital fashion asset, a digital remixing engine, a brand owner computational device, a physical fashion asset, a geolocator, clothing, shoes, hats, belts, watches, jewelry, sunglasses, wallets, bags, purses, luggage, and sneakers” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)), and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer transfer of said NFTs across blockchains, and payment for said NFTs through a plurality of cryptocurrencies”.  The additional elements for a geolocating determining a location of said physical fashion asset, are recited at a high level of generality (i.e. as a general means of gathering information for an asset) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The Applicant’s specification further indicates that the claimed limitations for blockchain and smart contracts are well understood, routine, conventional activities previously known to the industry as evident at page 8 of the specification stating “one of ordinary skill in the art could easily select a distributed ledger and implement it within various embodiments of the present invention, for example according to information provided in “Blockchain Basics: Introduction to Business Ledgers” by Brakeville and Perepa, IBM, May 9, 2016”, and page 10 of the specification stating “smart contracts may also be described as pre-written logic (computer code), stored and replicated on a distributed storage platform (eg a blockchain), executed/run by a network of computers…”.  For these reasons, dependent claims 2-17 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) __ are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,505,726 to Andon et al. (hereinafter referred to as Andon).

In regards to claim 1, Andon discloses a system for digital fashion asset management through a blockchain (computing systems with attendant blockchain control logic for mining, intermingling, and exchanging blockchain-enabled digital shoes and apparel, col. 2, lines 1-15, figs. 1-4), comprising a user computational device (user 11 may operatively interface with a user device 39 such as a smart phone 40, tablet computer, smart watch, laptop, desktop, col. 14, lines 59-67, figs. 1-4), a server (host system 34 of decentralized computer system 30 may be implemented as a high speed server, col. 13, lines 10-67, figs. 1-4) and a computer network (network 38 may be any available type of network, col. 14, lines 1-13, figs. 1-4) for connecting said user computational device and said server (user 11 communicatively couples to remote host system 34 and cloud computing rd party integration service 66, col. 14, line 57 – col. 15, line 2, figs. 1-4) are recorded on the blockchain (owner may digitally sign a transaction and write it to the blockchain, col. 17, lines 1-22, figs. 1-4) through said blockchain interface (user device 39 is configured to communicate with blockchain service/network 60, col. 14, lines 59-67), wherein each fashion asset is connected to an NFT (non-fungible token) (Upon purchase of a authenticated pair of physical shoes the UPID is used to unlock a cryptographic digital asset composed of a collectible digital shoe and a unique non-fungible token (NFT) operating on a blockchain-based distributed computing platform, col. 8, lines 39-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims ____ are rejected under 35 U.S.C. 103 as being unpatentable over Anton, in view of US 2020/0005284 to Vijayan (hereinafter referred to as Vijayan).

In regards to claim 2, Anton discloses the system of claim 1, but fails to disclose wherein said blockchain comprises a plurality of blockchains, the system further comprising an IBC (inter blockchain protocol component) for supporting transfer of said NFTs across blockchains.
Vijayan, in the related field of generation of verifiable non-fungible tokens based upon immutable ledgers using smart contracts, teaches wherein said blockchain comprises a plurality of blockchains (plurality of computer systems can cause an NFT to be moved from a first immutable ledger to a second immutable ledger, para. 0049), the system further 

In regards to claim 3, modified Anton discloses the system of claim 2, and further discloses payment for said NFTs (After acquiring a CryptoKick, the owner may buy, sell, intermingle, collect, or trade CryptoKicks, e.g., using physical, fiat, and/or digital currency, col. 9, lines 37-42) through a plurality of cryptocurrencies (buyer can scan the QR code in the sneaker app and transmit the requisite funds (e.g. 3 ETH) to the auction site and the CryptoKick is transferred from the first party to the second party, col. 19, lines 1-15; distributed blockchain ledger (e.g. Bitcoin, Ethereum, Litecoin, etc.), col. 3, lines 43-67).  However, Anton fails to disclose further comprising an IBC for supporting payment for said NFTs.


In regards to claim 4, modified Anton discloses the system of claim 3, and further discloses wherein said cryptocurrencies (After acquiring a CryptoKick, the owner may buy, sell, intermingle, collect, or trade CryptoKicks, e.g., using physical, fiat, and/or digital currency, col. 9, lines 37-42) are selected from the group consisting of ether, bitcoin (distributed blockchain ledger (e.g. Bitcoin, Ethereum, Litecoin, etc.), col. 3, lines 43-67) and ERC-compliant cryptocurrencies (user 11 digital blockchain locker may be hardware wallet for cold storage of cryptocurrency and digital assets such as an ERC20-compatible Ethereum wallet, col. 17, lines 1-22).

In regards to claim 5, modified Anton discloses the system of claim 4, and further discloses wherein said ERC-compliant cryptocurrencies comprise ERC-20 tokens (user 11 digital blockchain locker may be hardware wallet for cold storage of cryptocurrency and digital assets such as an ERC20-compatible Ethereum wallet, col. 17, lines 1-22).

In regards to claim 6, modified Anton discloses the system of claim 5, and further discloses wherein said digital fashion asset comprises said NFT (Upon purchase of a authenticated pair of physical shoes the UPID is used to unlock a cryptographic digital asset composed of a collectible digital shoe and a unique non-fungible token (NFT) operating on a blockchain-based distributed computing platform, col. 8, lines 39-45) and a pointer to at least one media component, wherein said NFT and said pointer are stored on said blockchain (digital asset may be secured by an encryption protected block that contains a hash pointer as a link to a related block in a decentralized blockchain, col. 2, lines 43-53).

In regards to claim 7, modified Anton discloses the system of claim 6, and a system further comprising at least one smart contract on said blockchain (server-class computer may generate a smart contract that authenticates ownership of and/or tracks future transaction of the cryptographic digital asset, col. 5, lines 49-52), wherein said smart contract is executed according to an instruction received from said server (During the creation of a 

In regards to claim 8, modified Anton discloses the system of claim 7, and further discloses wherein said server further comprises a digital remixing engine (Examiner interprets the digital remixing engine as software) (two CryptoKicks may be mashup to create an offspring CryptoKick (an “RVK” or “CollaboKick”) which will have distinct attributes compared to the parent Cryptokicks, col. 9, lines 43-65, col. 19, line 16 – col. 21, line 8, fig. 6), wherein said digital remixing engine supports remixing of a plurality of features of said fashion asset to form a changed or updated fashion asset (digital assets 82, 84 may crossbreed to create a new cryptographic digital asset with parties prompted to select one or more traits from their “parent” digital asset to transfer to the resultant “progeny” digital asset, col. 19, line 16 – col. 21, line 8, fig. 6).

In regards to claim 9, modified Anton discloses the system of claim 8, wherein said remixed features (digital assets 82, 84 may crossbreed to create a new 

In regards to claim 10, modified Anton discloses the system of claim 9, and further discloses wherein said digital remixing engine receives a plurality of fashion asset blanks and creates a fashion asset from each blank (digital assets 82, 84 may crossbreed to create a new cryptographic digital asset with parties prompted to select one or more traits from their “parent” digital asset to transfer to the resultant “progeny” digital asset, col. 19, line 16 – col. 21, line 8, fig. 6).

In regards to claim 11, modified Anton discloses the system of claim 10, and further discloses wherein said digital remixing engine remixes a plurality of features for a fashion asset blank to create a spawn asset (digital assets 82, 84 may crossbreed to create a new cryptographic digital asset with parties prompted to select one or more traits from their “parent” digital asset to 

In regards to claim 12, modified Anton discloses the system of claim 11, further comprising a brand owner computational device (the server class computer may receive a digital breeding solicitation from a participating party with a request to intermingle the cryptographic digital asset with a third party cryptographic digital asset and the server class computer may responsively generate a progeny cryptographic asset with a combination of the features, col. 5, lines 1-33), wherein a fashion asset is at least partially controlled (digital asset genotype/phenotype data may represent certain traits, attributes, colors, styles, backgrounds, etc., of the digital asset, and may be coordinated according to "breeding rules" that govern any intermingling of a digital shoe with one or more other discrete digital shoes, col. 3, lines 11-42) through said brand owner computational device (resulting offspring may be restricted to having phenotype characteristics that can be created in the real world based on manufacturing capabilities, materials and other factors, col. 24, lines 15-29).

In regards to claim 13, modified Anton discloses the system of claim 12, and further discloses wherein said brand owner computational device (the server class computer may receive a digital breeding solicitation from a participating party with a request to intermingle the cryptographic digital asset with a third 

In regards to claim 14, modified Anton discloses the system of claim 13, and further discloses wherein said digital fashion asset mirrors a physical fashion asset (Upon purchase of an authenticated pair of physical shoes the UPID is used to unlock a cryptographic digital asset composed of a collectible digital shoe and a unique non-fungible token (NFT) operating on a blockchain-based distributed computing platform, col. 8, lines 39-45, figs. 2, 5, and 6).

In regards to claim 15, modified Anton discloses the system of claim 14, and further discloses wherein said digital fashion asset is connected to a physical fashion asset (Upon purchase of a authenticated pair of physical shoes the UPID is used to unlock a cryptographic digital asset composed of a collectible digital shoe and a unique non-fungible token (NFT) operating on a blockchain-based distributed computing platform, col. 8, lines 39-45), and the system further comprising a geolocator (user at a sporting event may be required to hunt for the CryptoKick using a camera on the smartphone device with the smartphone GPS constraining optical recognition capabilities to 

In regards to claim 17, modified Anton discloses system of claim 16, and further discloses wherein said fashion asset comprises sneakers (Upon purchase of an authenticated pair of physical shoes the UPID is used to unlock a cryptographic digital asset composed of a collectible digital shoe and a unique non-fungible token (NFT) operating on a blockchain-based distributed computing platform, col. 8, lines 39-45).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anton, in view of Vijayan, and further in view of WO 2016/176223 to Hertz et al. (hereinafter referred to as Hertz).

In regards to claim 16, modified Anton discloses the system of claim 15, and further discloses wherein a fashion asset is selected from the group 
Hertz, in the related field of associating unique article registration identifiers with an article and storing the identifier on a server, teaches fashion assets selected from watches, jewelry, sunglasses, wallets, bags, purses and luggage (suitable objects for labels include luggage, handbags, camera bags, shopping bags, wallets, eyewear, jewelry, watches and the like, paras. 0043, 00174, 00231).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Anton with the ability to select fashion assets such as watches, jewelry, sunglasses, wallets, bags, purses and luggage as taught by the system of Vijayan.  The motivation for doing so would have been to register identifiers applied to owner’s objects on a system to track ownership (Hertz, paras. 0043-0049).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Molinari et al. (US 2017/0011460) teaches utilizing a distributed blockchain ledger to conduct transactions.
Long et al. (US 11,075,891) teaches NFT based digital rights management.
Mercuri et al. (US 2019/0013934) teaches blockchain proof of custody.
Shi et al. (US 10,673,619) teaches a transferring a digital asset from a first blockchain account to another.
Shi et al. (US 10,936,580) teaches a system and method for digital asset management.
Hioki (US 2020/0213121) teaches a token management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        3/22/2022